Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 03/09/2022 has overcome the technical deficiencies and the prior art rejection. Claims 22-42 are allowed because the prior art of record fails to disclose that:
-frequency spacing between frequency-adjacent signals of the plurality of fixed-frequency signals is less than or equal to a range of frequencies over which the quantum control pulse generation circuit is operable to generate the quantum control pulse as combined in claim 22.	
 CONCLUSION


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  


/DINH T LE/Primary Examiner, Art Unit 2842